In section 59 of the act known as the Georgia Workmen’s Compensation 'Act, approved August 17, 1920 (Ga. L. 1920, p. 200), it is provided that “ The Court of Appeals of Georgia shall, within thirty days after this act takes effect, prescribe such rules of procedure, not inconsistent with the above and foregoing, as may be necessary or proper to fix the details of the form and manner of such appeal.” The act, except as prescribed in section 50, became effective on March 1st, 1921. As the jurisdiction of the Court of Appeals, under the constitution of this State, is restricted to the correction of errors of law in certain trial courts named in the constitution, we are'-in some doubt as to whether this court has authority to prescribe the rules of procedure in appeals from any final award or judgment of “ The Industrial Commission,” as provided in the act. However, construing • the act as imposing duties not judicial in their nature upon the Judges of the Court of Appeals, we cheerfully comply with the provision 'of the act requiring us to “prescribe such rules of procedure . . as may be necessary or proper to fix the details of the form and manner of stack appeal.” And as it is our opinion (which opinion is concurred in by the chairman of the commission and the attorney-general of the State, who is also a member of the commission)- that the act itself, m sectlion 55 thereof, prescribes all necessary rules of pr?o;dure in appeals to the superior court from any final award or judgment of the commission, we simply adopt those rules and hereby prescribe them as the ones to be followed in such appeals.